Citation Nr: 0718802	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
2003, for the grant of service connection for hearing loss, 
left ear.

2.  Entitlement to an effective date earlier than October 1, 
2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from December 
1980 to April 1981, with a period of active duty for training 
from February 12, 1981 to April 1, 1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  Claims for service connection for hearing loss and 
tinnitus were denied by a January 2003 Board decision.

2.  A claim to reopen the issues of entitlement to service 
connection for hearing loss and tinnitus was not filed prior 
to October 1, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
1, 2003, for the grant of service connection for hearing 
loss, left ear, have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5108, 5110, 7104 (West 2002); 38 C.F.R. § 3.400, 
20.1100 (2006).

2.  The criteria for an effective date earlier than October 
1, 2003, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5108, 5110, 
7104 (West 2002); 38 C.F.R. § 3.400, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in January 2004 satisfied the 
duty to notify provisions.  Although the letter did not 
notify the veteran of the new and material regulations, 
effective dates, or the potential assignment of disability 
evaluations, there is no prejudice to the veteran because 
service connection was granted based on new and material 
evidence, the disability evaluation is not on appeal here, 
and the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.  In addition, 
the veteran was provided with the statutory regulations 
regarding the assignment of effective dates in a February 
2005 statement of the case.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  "In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q), (r).

In May 1999, the veteran filed claims for entitlement to 
service connection for hearing loss and tinnitus.  A December 
1999 rating decision denied the claims.  The veteran appealed 
this decision and in March 2001 the Board remanded the claims 
for additional development.  The veteran failed to report for 
a scheduled VA examination in September 2002.  Subsequently, 
a January 2003 Board decision denied the veteran's claims.  
The January 2003 Board decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

In September 2003, the veteran filed a claim to reopen the 
issues of entitlement to service connection for hearing loss 
and tinnitus.  In an April 2004 rating decision, the RO 
reopened the claims and granted service connection for 
hearing loss, left ear and tinnitus.  An effective date of 
October 1, 2003 was assigned for both disabilities.

In this case, the veteran contends that the effective date of 
the grant of service connection for hearing loss, left ear, 
and tinnitus should be the date that he filed his original 
claim in May 1999.  In an April 2005 statement, the veteran's 
representative contended that the veteran was not properly 
notified of the date and place of the September 2002 VA 
examination and that as a result it would be "fundamentally 
unfair and unjust" to deny an earlier effective date.

As previously stated, in a January 2003 decision, the Board 
denied the veteran's claims for entitlement to service 
connection for hearing loss and tinnitus.  The veteran did 
not appeal this decision to the Court nor has he filed a 
motion for reconsideration under 38 U.S.C.A. § 7103 or 
revision for clear and unmistakable error under 38 U.S.C.A. § 
7111.  Therefore, the January 2003 decision is final and 
binding on this matter.  Accordingly, it follows that the 
arguments of the veteran and his representative, that an 
effective date should be set when the veteran filed his 
original claim in May 1999, are without merit because the 
January 2003 Board decision was a final adjudication with 
respect to the issues of entitlement to service connection 
for hearing loss and tinnitus.

The proper effective date here therefore, is the later of the 
date of the claim to reopen the issues on appeal, October 1, 
2003, and the date that entitlement arose.  In order to 
establish service connection for a disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The medical evidence of record shows that hearing loss and 
tinnitus were first diagnosed in an October 1999 VA 
audiological examination report.  Subsequently, a March 2004 
VA audiological examination provided an etiological opinion 
that related the veteran's disabilities to his period of 
active military service.

Again, the general rule regarding effective dates of awards 
of service connection, pursuant to 38 U.S.C.A. § 5110(i) and 
38 C.F.R. § 3.400(q), (r), is that the effective date of the 
award of service connection shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
In this case, the veteran's claim to reopen the issues on 
appeal was received on October 1, 2003 and date entitlement 
arose was March 2, 2004, when the first medical evidence of a 
nexus between the veteran's disabilities and military service 
was dated.  Accordingly, an effective date earlier than 
October 1, 2003 for service connection for hearing loss, left 
ear, and tinnitus, cannot be granted under the provisions of 
38 U.S.C.A. § 5110(i).  See also 38 C.F.R. § 3.400(q), (r).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than October 1, 2003, for the grant 
of service connection for hearing loss, left ear, is denied.

An effective date earlier than October 1, 2003, for the grant 
of service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


